DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 11, 12, 14-19 and 21-23 are pending in the instant invention.  According to the Amendments to the Claims, filed April 26, 2021, claims 11, 12 and 14-17 were amended and claims 1-10, 13 and 20 were canceled.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/CN2018/103710, filed September 2, 2018, which claims priority under 35 U.S.C. § 119(a-d) to CN 201710783076.X, filed September 3, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on April 26, 2021, is acknowledged: a) Group I - claims 11, 12 and 14-17; and b) substituted glutarimide represented by Formula I’ - p. 27, Compound No. 14.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  each 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is a single bond; a = 5; b = 3; c = 2; d = 9; e = 2; f = 2; g = 2; A = -missing-; B = -O-; R1 = -H; each R2 = -H; each R3 = -H; each R4 = -H; each R5 = -H; R6 = -H; R7 = -NR28R29, wherein R28 = -H and R29 = -H; each R8 = -H; each R9 = -H; R10 = -H; each R11 = -H; W = -NR17-, where R17 = -H; X = -C(O)-; Y = -(CR22R23)h-, wherein h = 0; and Z = -(CR24R25)i-, wherein i = 2, each R24 = -H and each R25 = -H, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted glutarimides represented by the Formula I’, where each 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is a single bond; c = 1, 2, 3, 4, 5, or 6; g = 0, 1, or 2; A = -missing- or -C(O)X1-; B = -O-; each R2 = -H, F, Cl, Br, I, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)H, C(O)C1-6 hydrocarbyl, C(O)NH2, C(O)NHC1-6 hydrocarbyl, C(O)N(C1-6 hydrocarbyl)2, NR34R35, OR33, C3-8 cyclic hydrocarbyl, or C1-8 heterocyclic hydrocarbyl, wherein the C1-8 heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)C1-6 hydrocarbyl, C(O)NHC1-6 hydrocarbyl, C(O)N(C1-6 hydrocarbyl)2, C3-8 cyclic hydrocarbyl, and C1-8 heterocyclic hydrocarbyl is optionally and independently substituted; each R3 = -H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein the heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally substituted; each R5 = -H, F, Cl, Br, I, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)H, C(O)C1-6 hydrocarbyl, C(O)NH2, C(O)NHC1-6 hydrocarbyl, C(O)N(C1-6 hydrocarbyl)2, NR34R35, OR33, C3-8 cyclic hydrocarbyl, or C1-8 heterocyclic hydrocarbyl, wherein the C1-8 heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)C1-6 hydrocarbyl, C(O)NHC1-6 hydrocarbyl, C(O)N(C1-6 hydrocarbyl)2, C3-8 cyclic hydrocarbyl, and C1-8 heterocyclic hydrocarbyl is optionally and independently substituted; each R6 = -H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein the heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally substituted; R7 = -NR28R29; each R8 = -H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein the heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally substituted; each R9 = -H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein the heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally substituted; R10 = -H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein the heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally substituted; each R11 = -H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein the heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally substituted; W = -NR17- or -O-; X = -C(O)-; X1 = -optionally substituted 3- to 8-membered heteroaromatic ring; Y = -(CR22R23)h-, wherein h = 0; and Z = -(CR24R25)i-, wherein i = 1, 2, 3, 4, 5, or 6, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on January 26, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on January 26, 2021, the instant Markush claim was restricted to substituted glutarimides represented by the Formula I’, where each 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is a single bond; c = 1, 2, 3, 4, 5, or 6; g = 0, 1, or 2; A = -missing- or -C(O)X1-; B = -O-; each R2 = -H, F, Cl, Br, I, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)H, C(O)C1-6 hydrocarbyl, C(O)NH2, C(O)NHC1-6 hydrocarbyl, C(O)N(C1-6 hydrocarbyl)2, NR34R35, OR33, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein the heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)C1-6 hydrocarbyl, C(O)NHC1-6 hydrocarbyl, C(O)N(C1-6 hydrocarbyl)2, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted; each R3 = -H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally and independently substituted; each R5 = -H, F, Cl, Br, I, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)H, C(O)C1-6 hydrocarbyl, C(O)NH2, C(O)NHC1-6 hydrocarbyl, C(O)N(C1-6 hydrocarbyl)2, NR34R35, OR33, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)C1-6 hydrocarbyl, C(O)NHC1-6 hydrocarbyl, C(O)N(C1-6 hydrocarbyl)2, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted; R6 = -H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein the heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally substituted; R7 = -NR28R29; each R8 = -H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally and independently substituted; each R9 = -H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally and independently substituted; R10 = -H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein the heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally substituted; each R11 = -H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally and independently substituted; W = -NR17- or -O-; X = -C(O)-; X1 = -optionally substituted 3- to 8-membered heteroaromatic ring; Y = -(CR22R23)h-, wherein h = 0; and Z = -(CR24R25)i-, wherein i = 1, 2, 3, 4, 5, or 6, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on January 26, 2021.
	Next, the inventor or joint inventor should further note that claim 11 is directed to allowable substituted glutarimides represented by the Formula I’.  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 18 and 19, directed to a method of preparing a medicament… comprising a substituted glutarimide represented by the Formula I’; and (ii) claims 21-23, directed to a method for inhibiting a tumor cell in vitro,… comprising administering… a substituted glutarimide represented by the Formula I’, respectively, previously withdrawn from consideration, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Non-Final Rejection, mailed on January 26, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed April 26, 2021.
	Thus, a second Office action and prosecution on the merits of claims 11, 12, 14-19 and 21-23 is contained within.

Reasons for Allowance

	Claims 11, 12, 14-19 and 21-25 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted glutarimides represented by the Formula I’, as recited in claim 11.
	Consequently, the limitation on the core of the substituted glutarimides represented by the Formula I’ that is not taught or fairly suggested in the prior art is R7 on the periphery of the glutarimide core.  This limitation is present in the recited species of claim 16.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“	A compound represented by Formula I’:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula I’

or a pharmaceutically acceptable salt thereof,

wherein:

	each 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is independently a single or double bond;
	A is absent;
	B is -O-;
	W is -NR17- or -O-;
	X is -C(O)-;
	each X6 is independently absent, NR32, O, or S;
	Y is -(CR22R23)h-;
	Z is -(CR24R25)i-;
	R1 is H, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)H, C(O)C1-6 hydrocarbyl, C3-8 cycloalkyl, C3-8 cycloalkenyl, heterocyclic hydrocarbyl, or phenyl, wherein the heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)C1-6 hydrocarbyl, C3-8 cycloalkyl, C3-8 cycloalkenyl, heterocyclic hydrocarbyl, or phenyl is optionally substituted;
2 is independently H, F, Cl, Br, I, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)H, C(O)C1-6 hydrocarbyl, C(O)NH2, C(O)NHC1-6 hydrocarbyl, C(O)N(C1-6 hydrocarbyl)2, NR34R35, OR33, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)C1-6 hydrocarbyl, C(O)NHC1-6 hydrocarbyl, C(O)N(C1-6 hydrocarbyl)2, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	each R3 is independently H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	each R4 is independently H, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)OH, or C(O)O(hydrocarbyl), wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, and C(O)O(hydrocarbyl) is optionally and independently substituted;
	each R5 is independently H, F, Cl, Br, I, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)H, C(O)C1-6 hydrocarbyl, C(O)NH2, C(O)NHC1-6 hydrocarbyl, C(O)N(C1-6 hydrocarbyl)2, NR34R35, OR33, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C(O)C1-6 hydrocarbyl, C(O)NHC1-6 hydrocarbyl, C(O)N(C1-6 hydrocarbyl)2, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	R6 is H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein the heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally substituted;
	R7 is NR28R29;
	each R8 is independently H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	each R9 is independently H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	R10 is H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein the heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl is optionally substituted;
	each R11 is independently H, F, Cl, Br, I, CN, NO2, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NR28R29, OR27, X6C(O)R31, X6S(O)kR30, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	R17 is H, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C3-8 cycloalkyl, C3-8 cycloalkenyl, C1-8 heterocyclic hydrocarbyl, or phenyl, wherein the C1-8 heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, C3-8 cycloalkyl, C3-8 cycloalkenyl, C1-8 heterocyclic hydrocarbyl, or phenyl 
	R22 is H, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NH2, NH(C1-6 alkyl), N(C1-6 alkyl)2, OH, OC1-8 alkyl, OC2-8 alkenyl, OC2-8 alkynyl, OC3-8 cycloalkyl, OC3-8 cycloalkenyl, Ophenyl, C3-8 cycloalkyl, C3-8 cycloalkenyl, C1-8 heterocyclic hydrocarbyl, or phenyl, wherein the C1-8 heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, OC1-8 alkyl, OC2-8 alkenyl, OC2-8 alkynyl, OC3-8 cycloalkyl, OC3-8 cycloalkenyl, Ophenyl, C3-8 cycloalkyl, C3-8 cycloalkenyl, C1-8 heterocyclic hydrocarbyl, or phenyl is optionally substituted;
	R23 is H, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NH2, NH(C1-6 alkyl), N(C1-6 alkyl)2, OH, OC1-8 alkyl, OC2-8 alkenyl, OC2-8 alkynyl, OC3-8 cycloalkyl, OC3-8 cycloalkenyl, Ophenyl, C3-8 cycloalkyl, C3-8 cycloalkenyl, C1-8 heterocyclic hydrocarbyl, or phenyl, wherein the C1-8 heterocyclic hydrocarbyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, OC1-8 alkyl, OC2-8 alkenyl, OC2-8 alkynyl, OC3-8 cycloalkyl, OC3-8 cycloalkenyl, Ophenyl, C3-8 cycloalkyl, C3-8 cycloalkenyl, C1-8 heterocyclic hydrocarbyl, or phenyl is optionally substituted;
	each R24 is independently H, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NH2, NH(C1-6 alkyl), N(C1-6 alkyl)2, OH, OC1-8 alkyl, OC2-8 alkenyl, OC2-8 alkynyl, OC3-8 cycloalkyl, OC3-8 cycloalkenyl, Ophenyl, C3-8 cycloalkyl, C3-8 cycloalkenyl, C1-8 heterocyclic hydrocarbyl, or phenyl, wherein each C1-8 heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, OC1-8 alkyl, OC2-8 alkenyl, OC2-8 alkynyl, OC3-8 cycloalkyl, OC3-8 cycloalkenyl, Ophenyl, C3-8 cycloalkyl, C3-8 cycloalkenyl, C1-8 heterocyclic hydrocarbyl, and phenyl is optionally and independently substituted;
	each R25 is independently H, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, NH2, NH(C1-6 alkyl), N(C1-6 alkyl)2, OH, OC1-8 alkyl, OC2-8 alkenyl, OC2-8 alkynyl, OC3-8 cycloalkyl, OC3-8 cycloalkenyl, Ophenyl, C3-8 cycloalkyl, C3-8 cycloalkenyl, C1-8 heterocyclic hydrocarbyl, or phenyl, wherein each C1-8 heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, OC1-8 alkyl, OC2-8 alkenyl, OC2-8 alkynyl, OC3-8 cycloalkyl, OC3-8 cycloalkenyl, Ophenyl, C3-8 cycloalkyl, C3-8 cycloalkenyl, C1-8 heterocyclic hydrocarbyl, and phenyl is optionally and independently substituted;
	each R27 is independently H, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	each R28 is independently H, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	each R29 is independently H, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	each R30 is independently H, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	each R31 is independently H, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each 1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	each R32 is independently H, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	each R33 is independently H, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	each R34 is independently H, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	each R35 is independently H, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, or heterocyclic hydrocarbyl, wherein each heterocyclic hydrocarbyl independently contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, cyclic hydrocarbyl, and heterocyclic hydrocarbyl is optionally and independently substituted;
	a is 0, 1, 2, 3, 4, or 5;
	b is 0, 1, 2, or 3;
	c is 1, 2, 3, 4, 5, 6, 7, 8, or 9;
	d is 0, 1, 2, 3, 4, 5, 6, 7, 8, or 9;
	e is 0, 1, 2, or 3;
	f is 0, 1, 2, or 3;
	g is 0, 1, or 2;
	h is 0;
	i is 1, 2, 3, 4, 5, or 6; and
	k is 0, 1, or 2;

	wherein the optional substituents for R1, R2, R3, R4, R5, R6, R8, R9, R10, R11, R17, R22, R23, R24, R25, R27, R28, R29, R30, R31, R32, R33, R34, and R35 are independently selected from the group consisting of F, Cl, Br, I, CN, C1-6 halohydrocarbyl, C(O)H, C(O)C1-6 hydrocarbyl, NH2, NH(C1-6 hydrocarbyl), N(C1-6 hydrocarbyl)2, OH, O(C1-6 hydrocarbyl), and S(O)2C1-6 hydrocarbyl.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 11, or a pharmaceutically acceptable salt thereof, wherein:

(i)	W is -NR17-;
	R17 is H, C1-4 alkyl, C2-4 alkenyl, or C2-4 alkynyl, wherein the C1-4 alkyl, C2-4 alkenyl, or C2-4 alkynyl is optionally substituted;
	Z is -(CR24R25)i-;
	each R24 is independently H, C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, or OH, wherein each C1-4 alkyl, C2-4 alkenyl, and C2-4 alkynyl is optionally and independently substituted;

25 is independently H, C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, or OH, wherein each C1-4 alkyl, C2-4 alkenyl, and C2-4 alkynyl is optionally and independently substituted; and
	i is 1, 2, 3, or 4; or

(ii)	W is -O-;
	Z is -(CR24R25)i-;
	each R24 is independently H, C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, or OH, wherein each C1-4 alkyl, C2-4 alkenyl, and C2-4 alkynyl is optionally and independently substituted;
	each R25 is independently H, C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, or OH, wherein each C1-4 alkyl, C2-4 alkenyl, and C2-4 alkynyl is optionally and independently substituted; and
	i is 1, 2, or 3.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 11, wherein the compound is selected from the group consisting of:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Compound No. 7,


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Compound No. 14,


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Compound No. 15, and


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Compound No. 16,

or a pharmaceutically acceptable salt thereof.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound according to claim 11, or a pharmaceutically acceptable salt thereof.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“A medicament comprising the compound according to claim 11, or a pharmaceutically acceptable salt thereof.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting tumor cell proliferation in vitro, comprising contacting the tumor cell with the compound according to claim 11, or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition according to claim 17.”---


	has been deleted and replaced with the following:
---“The method according to claim 19, wherein the tumor cell is related to a disease selected from the group consisting of B-cell lymphoma, chronic lymphocytic leukemia, and non-Hodgkin’s lymphoma.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating Bruton’s tyrosine kinase activity in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of the compound according to claim 11, or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition according to claim 17.”--

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 22, wherein the subject has an autoimmune disease or a tumor.”---

	For new claim 24, the following text is inserted:
---“The method according to claim 23, wherein the autoimmune disease is selected from the group consisting of psoriasis and rheumatoid arthritis.”---

	For new claim 25, the following text is inserted:
---“The method according to claim 23, wherein the tumor is related to a disease selected from the group consisting of B-cell lymphoma, chronic lymphocytic leukemia, and non-Hodgkin’s lymphoma.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Xiongying Tu (Reg. No. 73,446) on May 5, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624